Citation Nr: 0417768	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  91-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease.

2.  Entitlement to secondary service connection for a right 
knee disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a partial medial meniscectomy of the left 
knee, on appeal from an initial grant of service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic arthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law 



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1989.

One of the matters the Board of Veterans' Appeals 
(hereinafter the Board) must address is which issue or issues 
are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2003).

This matter originally came before the Board on appeal from 
rating decisions of November 1989 and May 1990 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  In October 1991 and September 1992, 
the Board remanded the claim for the purpose of obtaining 
additional medical information.

After the claim was returned to the Board and upon developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a February 1997 letter of the 
additional evidence developed, and provided the 
veteran/representative an opportunity to respond.  Additional 
arguments or comments were not forthcoming, and in May 1997, 
the Board rendered a decision from which the veteran appealed 
to the United States of Appeals for Veterans Claims (Court).

In February 1998, the Court upheld the Board's decision with 
respect to the issue of entitlement to service connection for 
a heart disability.  The other issues before the Board at 
that time (an increased evaluation for a left knee 
disability, entitlement to secondary service connection for a 
right knee condition, and service connection for Hodgkin's 
disease) were remanded the case for further development.  The 
Board remanded the claim to the RO in July 1998 so that the 
VA could further develop the claim.  

The Board received the claims folder after the remand and in 
May 1999 issued a decision on the merits of the remaining 
claims.  In that decision, the Board found that the veteran 
had not submitted a well-grounded claim with respect to the 
issue of entitlement to service connection for Hodgkin's 
disease.  Also, the Board concluded that service connection 
for a right knee disability, either on a direct or secondary 
basis, was not warranted.  An increased evaluation during the 
appeal period for a left knee disability was also denied.

The veteran was once again notified of the Board's decision 
and she again appealed to the Court for review.  The Court, 
in April 2001, issued an order that vacated the May 1999 
Board decision.  In its non-precedential order, the Court 
found that a remand was proper in order to provide the Board 
with an opportunity to readjudicate the issue of service 
connection for Hodgkin's disease under the Veterans Claims 
Assistance Act of 2000 (VCAA), enacted after the Board's May 
1999 decision.  The Court also found that, with respect to 
the other issues, that additional development was necessary.  
Hence, the Court instructed the Board to remand the claim in 
accordance with its instructions.  The Board remanded this 
case again in August 2002 to meet the requirements of the 
Court. 

In August 2002, the Board cited the following claims: (1) 
entitlement to secondary service connection for a right knee 
disorder; (2) entitlement to service connection for Hodgkin's 
disease; (3) entitlement to an evaluation in excess of 10 
percent for the residuals of a partial medial meniscectomy of 
the left knee, prior to June 10, 1991, on appeal from an 
initial grant of service connection; and (4) entitlement to 
an evaluation in excess of 20 percent for the residuals of a 
partial medial meniscectomy of the left knee from June 10, 
1991.
 
In a May 2003 rating action, the RO granted service 
connection for post-traumatic arthritis of the left knee 
(hereinafter "left knee arthritis") and increased the 
evaluation of the veteran's service connected left knee 
condition to 20 percent effective March 7, 1989 (date of 
claim).  Consequently, the issue before the Board at this 
time is entitlement to an evaluation in excess of 20 percent 
for the residuals of a partial medial meniscectomy of the 
left knee, on appeal from an initial grant of service 
connection.  This would include both prior to and following 
June 10, 1991. 

The veteran did not appeal the May 2003 rating action.  
Notwithstanding, the Board finds that the grant of service 
connection for arthritis of the left knee effectively arose 
from the veteran's claim for an increased rating for the 
already service-connected residuals of a partial medial 
meniscectomy of the left knee.  Accordingly, the Board finds 
that the issue of entitlement to an evaluation in excess of 
10 percent for post-traumatic arthritis of the left knee is 
also effectively in appellate status. 

While the issues cited above were before the Board and the 
Court, the veteran raised additional claims.  These claims 
were addressed in a July 1999 rating action.  The veteran was 
notified of this decision on August 5, 1999.  A NOD regarding 
only one of these claims, the evaluation of the service-
connected sinusitis condition, was received in August 1999.  
A SOC was issued on August 17, 1999.  An untimely substantive 
appeal was received from the veteran on August 15, 2000.  The 
veteran will be provided notice of this fact in a separate 
communication from the Board to the veteran.  In any event, 
this issue is not before the Board at this time.  

Since this time, the veteran has raised other claims.  These 
new claims were addressed in a rating action in September 
2002.  Among other claims addressed, the veteran's sinusitis 
condition was increased from 10 percent to 30 percent 
disabling.  A timely NOD was received in August 2003 and a 
SOC was issued in January 2004.  A substantive appeal was not 
received.  Consequently, the September 2002 rating action is 
not before the Board at this time.    

The veteran has raised another new claim.  In February 2004, 
the veteran raised the claim of entitlement to a total rating 
due to unemployability due to her service-connected 
disabilities.  The RO has not had the opportunity to 
adjudicate this claim.  The RO should take appropriate action 
to adjudicate this claim.  In any event, no other issue is 
before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In service, the veteran was diagnosed as suffering from 
Hodgkin's disease.

3.  There is clear and convincing competent medical evidence 
of record establishing that Hodgkin's disease existed prior 
to service and was not aggravated in service.

4.  The veteran's right knee disability is not etiologically 
related to the veteran's service-connected left knee 
disability or service.

5.  The veteran's service-connected residuals of a partial 
medial meniscectomy of the left knee with arthritis is 
manifested by complaints of pain, clinical evidence of 
arthritis, and, at best, moderate recurrent subluxation or 
lateral instability.  The residuals of the veteran's service-
connected disorder does not include severe recurrent 
subluxation or lateral instability, limitation of flexion to 
30 degrees, or limitation of extension to 15 degrees, even 
with consideration of pain.





CONCLUSIONS OF LAW

1.  The presumption of soundness at entry into service is 
rebutted, and preexisting Hodgkin's disease is found not to 
have been aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2003).

2.  A right knee disability was not incurred in or aggravated 
by active service, nor was it caused by or related to the 
veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).

3.  The criteria for entitlement to assignment of a rating in 
excess of 20 percent for the residuals of a partial medial 
meniscectomy of the left knee, on appeal from an initial 
grant of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5257 (2003).

4.  The criteria for an evaluation of greater than 10 percent 
for post-traumatic arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 
5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hodgkin's disease

The veteran entered onto active duty in March 1988.  Her 
enlistment evaluation that month (March 23, 1988) was 
essentially normal.  Approximately three weeks after 
beginning her military training, the veteran was diagnosed as 
suffering from Stage IIAe, nodular sclerotic Hodgkin's 
disease.  She was subsequently treated for the condition and 
administratively discharged in February 1989.  

Following her release from active duty, she applied for VA 
compensation benefits.  In her claim, she stated that her 
Hodgkin's disease did not exist before service and that 
because of said service, she developed the disease.  
Alternatively, she contends that even if her disease existed 
before her entrance onto active duty, said duty aggravated 
the condition.

The veteran has not provided any medical statements or 
qualified opinions that support her contentions.  However, 
upon receiving the claim at the Board, and in order to insure 
that the veteran's claim received every consideration, the 
case was referred to a VA medical advisor for an opinion.  
Doctor "B.G.J.", a Clinical Professor of Medicine at the 
University of California, San Francisco, and a staff 
physician of the hematology-oncology section of the VA 
Medical Center (VAMC) in San Francisco, was asked to review 
the veteran's file and offer an opinion concerning the 
veteran's claim.  Her medical opinion is dated January 1997.  
A portion of that opinion is provided below:

The patient entered boot camp at Par[r]is 
Island on March 28, 1988 after a normal 
physical examination.  A chest radiograph 
was apparently not performed prior to the 
start of basic training.  Soon after 
arrival as stated in the personnel 
hearing, the patient noted the onset of a 
nonproductive cough, midsternal chest 
pain aggravated by the cough and malaise. 
. . . This led to chest radiograph which 
showed a large right sided anterior 
mediastinal mass.  After further 
evaluation a diagnosis of nodular 
sclerosis Hodgkin's disease was made and 
was staged as IIAe.  A narrative summary 
in the record states that the largest 
size of the mediastinal mass was 10.5 cm.  
She was treated with chemotherapy (ABVD x 
6) followed by radiotherapy.  She was 
administratively discharged on February 
23, 1989.  Follow up examinations have 
shown no evidence of recurrence of the 
malignancy.

It is clear based on the size of the 
tumor which was visible on a plain 
radiograph and the clinical presentation 
which a few days of starting active duty 
that it was a preexisting condition.  The 
doubling times of human tumors are very 
variable but the usual quoted range is 17 
days for Ewing sarcoma to over 600 days 
for some adenocarcinomas (ref:  DeVita, 
Cancer - Principles and Practice, 4th 
edition, p 61).  More rapid doubling 
times than this only occur in very 
aggressive non-Hodgkin's lymphomas such 
as Burkitts lymphoma.  There is very 
little information in the literature on 
the actual doubling times of clinical 
Hodgkin's disease.  In a study looking at 
cell cycle kinetics in malignant lymphoma 
which is very heterogeneous group of 
disorders, a small number of patients 
with Hodgkin's disease were included.  
The potential doubling time (assuming no 
cell loss) in the biopsy specimens from 
the patients with Hodgkin's lymphoma was 
29.2 days with a range of 20-140 days 
(ref:  Brons etal, Blood, 11/1/92, volume 
80, pp 2336-43).  Even if we would assume 
a doubling time half or even a tenth of 
the minimum of this range, it would be 
impossible to reach a 10.5 cm tumor in 
the time period from entry into service 
to diagnosis based on mathematical 
calculations of the tumor volume.

There is no evidence of any kind that 
physical exertion or training would in 
any way affect her undiagnosed Hodgkin's 
disease.  Therefore there was no 
aggravation of this preexisting but not 
diagnosed disease by the short time of 
basic training (emphasis added).

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities, 
or disorders noted when examined and accepted for the 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003).  The presumption of sound condition 
attaches only when there has been an induction examination in 
which the later complained of disability was not detected.  
Verdon v. Brown, 8 Vet. App. 529 (1996); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  In this case, the entrance 
evaluation makes no reference to this disorder and the 
veteran was clearly diagnosed with this disorder during her 
active service.  Accordingly, the Board must find that the 
presumption of sound condition attaches in this case.

Clear and unmistakable evidence of the disability manifested 
in service existed before service will rebut the presumption 
of soundness.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2003).  The burden of proof is on the 
VA to rebut the presumption of sound condition upon induction 
by clear and unmistakable evidence showing that the disorder 
existed prior to service.   Vanerson v. West, 
12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  In summarizing the effect 
38 U.S.C.A. § 1111 on claims for service-connected 
disability, the U.S. Court of Appeals for the Federal Circuit 
in Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004) 
notes the following:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322. 

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C.[A.] § 1153; 
see also 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417. 

In this case, the Board has the January 1997 opinion of a 
qualified health care provider, a medical expert, which 
clearly provides very negative evidence against the claim 
that this condition began in service.  There is no medical 
evidence that supports the veteran's conclusion that this 
condition began during her active service other than the fact 
that the condition was treated during service. While the 
burden is on the VA to rebut the presumption of sound 
condition, the Board must look to the expert medical opinion 
as clearly reputing the presumption of soundness. 

The presumption of soundness at entrance attaches, and VA 
must show by clear and unmistakable evidence that it 
preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 
(1993).  In this case, the Board finds that the expert 
opinion, which the Board believes is entitled to great 
probative weight, rebuts the presumption clearly and 
unmistakably.  The evidence provides the basis to conclude 
that there is clear and unmistakable evidence which supports 
the conclusion that this disorder existed prior to service.

As noted by the Court, a bare conclusion, even one written by 
a medical professional, without a factual basis in the record 
to support it does not constitute clear and unmistakable 
evidence sufficient to rebut the presumption of soundness. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
finds, however, that the medical opinion, as cited above, 
provides a detailed factual basis for its findings.  The 
Board finds that overwhelming facts of this case support the 
conclusion that this disability preexisted service.  In this 
regard, the Board must note that the United States Court of 
Appeals for the Federal Circuit has held that contemporaneous 
evidence of treatment is not required to rebut the 
presumption of soundness; rather, all medically accepted 
evidence can be considered, including a medical opinion 
acquired several years after service.  Harris v. West, 
203 F.3d 134 (Fed. Cir. 2000).  

The veteran maintains that her Hodgkin's disease was somehow 
related to her military service.  Yet, the only evidence to 
support her claim is her own assertions.  She has not 
provided any credible medical statements or records that 
would etiologically link this disorder with her military 
service.  Moreover, she has not submitted any credible 
medical evidence that would corroborate her statements that 
this disorder was aggravated by her military service.  She 
has only provided her own opinion.  Mere contentions of the 
veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate her 
condition with conditions suffered from while in service, or 
her service in general, is not competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

While neither the Board or the veteran is qualified to make a 
medical determination, the Board is qualified to judge the 
probative value of a medical statement.  Based on the medical 
evidence, the Board finds clear medical evidence that this 
condition is not associated with his active service.  The 
disorder is found to have clearly and unmistakably preexisted 
service.  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board finds that the expert medical opinion 
is entitled to great probative weight.  Accordingly, the 
Board has determined that the veteran's disorder preexisted 
service, and that the presumption of soundness has been 
rebutted.

The Board has considered whether the veteran's preexisting 
disability increased in severity during service, thereby 
triggering the presumption of aggravation.  See Maxson v. 
West, 12 Vet. App. 453 (1993).  However, for reasons noted 
above, the Board finds no medical evidence to support the 
conclusion that the disorder was aggravated by her active 
service.  The veteran has provided absolutely no medical 
evidence to support her contention that this condition began 
during service or was aggravated during service.  
Accordingly, the claim is denied.

II.  The Right Knee

As noted above, service connection may be granted if the 
evidence shows that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this 
case, the veteran is not contending that the right knee 
disorder is the result of his military service.  It is 
instead contended that the right knee disorder was caused by 
the service-connected left knee disorder.  

The veteran claims that she has a ratable right knee 
disability and that this condition is related to her service-
connected left knee condition.  She contends that she suffers 
from pain and discomfort, along with a decrease in her 
mobility, and asks for VA benefits for this condition.

Service medical records fail to mention any type of injury to 
the right knee.  These same records do not report any 
treatment for, or findings indicative of, a right knee 
disorder.  Although the veteran complained of right knee pain 
prior to her separation examination, the examination itself 
failed to produce a concrete diagnosis of a right knee 
disability or condition.  When the veteran originally applied 
for VA benefits in March 1989, she did not complain of a 
right knee condition.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, March 1989.  Based 
on these facts, the Board finds that a right knee disorder 
did not exist during the veteran's military service.  
However, upon examination in conjunction with her application 
for benefits in May 1989, the examining physician did note 
that there was crepitus, tenderness, and pain in the right 
knee.     

Nine months later, in February 1990, both of the veteran's 
knees were examined.  The examiner found that there was 
minimal instability in the right knee.  He did not, however, 
conclude that the right knee condition was related to or 
caused by the left knee disability or the veteran's military 
service.

In June 1991, the veteran was seen for problems involving the 
service-connected left knee.  Upon completion of the 
examination, the doctor wrote that the right knee was 
"totally normal", i.e., a disability of the right knee was 
not found.  Clearly, negative evidence against this claim.  
That same year, in November 1991, the veteran underwent 
another examination to ascertain the nature of any right knee 
disorder.  While the examiner reported that the veteran 
complained of pain in the right knee, the examiner could not 
find any objective physical findings of a disability or 
condition of the knee.  The examiner did however write:

. . . it is possible for her subjective 
complaints [about the right knee] to be 
caused by [an] increased usage [of the 
knee] because of the left knee.

Also in September 1991, doctor "C.L.W.", Jr, saw the 
veteran.  Dr. W. examined the veteran and found, in pertinent 
part:

Examination of her right knee is normal 
with the exception of some tenderness of 
a plica on the medial retinaculum. . . 

IMPRESSION:  I think her right knee is 
having some pain secondary to a plica 
syndrome. . . 

Three months later, Dr. W again saw the veteran.  He repeated 
the diagnosis given in September of 1991.

The veteran underwent more examinations by the VA in 
conjunction with this claim.  The first examination occurred 
in January 1993.  At the conclusion of that exam, the doctor 
wrote that the veteran's right knee instability "could be 
secondary to" the left knee condition.  However, in October 
1995, a different examiner wrote that although the veteran 
complained of tenderness, he could not diagnose an actual, 
ratable disability of the right knee.  

As a result of the Court's action on this case, the Board 
remanded the claim in July 1998 for the purpose of obtaining 
additional medical evidence with respect to the veteran's 
right knee.  An examination in August 1998 was conducted 
resulting in the following, in pertinent part:

On physical examination of the right 
knee, the patient was found to have range 
of motion of zero to 135 degrees of 
flexion.  There was no varus valgus 
laxity of the collateral ligament.  The 
patient had a negative Lachman's test and 
a negative anterior/posterior drawer 
test.  She has very mild crepitus of the 
patellofemoral joint with active range of 
motion.  She also had a negative 
McMurray's test and Epley's test.  There 
were no palpable masses and there were no 
effusions present.  There was no swelling 
noted around the knee.

The veteran was given a diagnosis of "right knee pain, with 
mild patellofemoral crepitus, which is most likely due to 
anterior knee pain syndrome".  The examiner further stated:

In response to the question regarding 
whether or not any right knee condition 
was found, the patient had what is 
described as anterior patellar pain 
syndrome.  This was previously referred 
to as either a chondromalacia patella or 
occasionally attributed to 
osteochondritis; however, in current 
orthopedic thinking this is a diagnosis 
that can only be made with arthroscopy 
and so at the present time I would call 
this only anterior knee pain syndrome, 
which is not unusual in young black 
females who are overweight, as this 
patient is.  I do not believe that her 
left knee disability has increased the 
severity of the condition in the right 
knee at all.  There is no evidence of 
that at the present time.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, while the Board may not make a medical 
opinion, it can judge the probative value of medical 
evidence.  Although two separate VA physicians have said that 
the veteran's right knee pain may be caused by her service-
connected left knee condition, the Board finds it difficult 
to imagine more ambiguous statements.  That is, they have 
said, on one hand, the veteran has a right knee disability 
that is related to the left knee, and then they have changed 
their statements by saying that they are unsure why the 
veteran has pain and that she does not have an actual, 
ratable condition of the right knee.  

The Court indicated in Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), that medical possibilities and unsupported medical 
opinions carry negligible probative weight.  Additionally, 
the Court in Tirpak further commented that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist [or may or may not be etiologically related], is 
too speculative to establish the presence or relationship of 
the disorder claimed.  See also Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
and Molloy v. Brown, 9 Vet. App. 513, 516 (1996); Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  Therefore, the Board 
finds that the statements by the examiners not to be 
persuasive and of low probative weight.

To fully address this issue, an additional VA examination was 
undertaken in March 2003.  Within this examination, the 
doctor was asked if the left knee has caused the right knee 
condition.  The examiner responded that he could find nothing 
on her physical examination of the right knee other than some 
joint line tenderness, but that the knee was stable with near 
normal range of motion and no effusion (once again, an 
examiner is have difficulty determining even if the veteran 
has a right knee disorder).  While mild degenerative joint 
disease was indicated within an addendum following x-ray 
studies (page four of the report), the examiner clearly 
states, when asked what degree of disability has been caused 
by the left knee disorder with a single response: "none".  
Further, the examiner is asked if the left knee condition has 
increased the severity of the right knee.  The examiner 
responded in the negative.  In the opinion of the Board, the 
March 2003 examination only provides additional negative 
evidence against the veteran's claim. 

The veteran has stated on numerous occasions that her knee 
conditions are related or that the left knee has caused 
problems with the right knee.  However, as noted above, she 
is not qualified to provide a medical opinion regarding the 
etiology of her own disorder.    

The Board opines that the preponderance evidence is against 
the veteran's claim, and, it is unable to render a decision 
favorable to the veteran.  Consequently, service connection 
for a right knee condition is denied.

In reaching the above conclusion, the Board has considered 
all potential avenues for service connection including 
entitlement based upon aggravation of a nonservice-connected 
disability which is found to be proximately due to or the 
result of a service-connected disability pursuant to the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995).  As 
reported, a VA doctor has not linked the veteran's complaints 
of pain and discomfort of the right knee with the service-
connected left knee.  He has, instead, associated the 
veteran's right knee disorder with her other factors not 
related to service.  Moreover, no medical opinion is of 
record that suggests or insinuates that a percentage of the 
veteran's right knee disability is due to the left knee 
condition.  Therefore, it is the conclusion of the Board that 
the evidence does not support the veteran's claim, and her 
request for service connection for a right knee disability 
secondary to a service-connected left knee condition is 
denied.




III.  Increased Evaluation for the Left Knee

Regarding the veteran's the residuals of a partial medial 
meniscectomy of the left knee, on appeal from an initial 
grant of service connection, currently evaluated as 20 
percent disabling, disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  This 
condition has been evaluated under the diagnostic codes of 
38 C.F.R. § 4.71a (2003).  For example, 38 C.F.R. § 4.71a , 
Diagnostic Code 5258 (2003) (hereinafter "Diagnostic 
Code 5258") provides a 20 percent evaluation when knee 
cartilage is semilunar, dislocated, with frequent episodes of 
"locking," pain, and a fusion into the joint is found.  The 
veteran is currently receiving a 20 percent evaluation for 
this disorder, consequently, Diagnostic Code 5258 will not 
provide a basis to increase the evaluation of this 
disability.  

Limitation of flexion to 15 degrees warrants a 30 percent 
evaluation under Diagnostic Code 5260 and limitation of 
extension to 20 degrees warrants a 30 percent evaluation 
under Diagnostic Code 5261.  Ankylosis of the knee (which is 
not indicated in this case) warrants a 30 percent evaluation 
under Diagnostic Code 5156 when the ankylosis is favorable or 
in slight flexion between 0 degrees and 10 degrees.  A severe 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 30 percent evaluation under Diagnostic 
Code 5257.  

In service, the veteran aggravated a pre-existing left knee 
injury and upon applying for VA compensation benefits, 
service connection was granted for this condition in November 
1989.  Upon review of the evidence, a 10 percent disability 
rating, based on the criteria found Diagnostic Code 5257, was 
assigned.  After receiving notification of that rating 
decision, the veteran appealed, claiming that her left knee 
condition was underrated.  Since appealing the original 
decision, the disability rating has been increased to 20 
percent.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, will 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, and a 30 percent evaluation 
requires severe impairment.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  
Diagnostic Code 5260 provides that where flexion is limited 
to 45 degrees, a 10 percent rating will be assigned, and 
where it is limited to 30 degrees, a 20 percent rating will 
be assigned.  Diagnostic Code 5261 provides that where 
extension is limited to 10 degrees, a 10 percent rating will 
be assigned, and where it is limited to 15 degrees, a 20 
percent rating will be assigned.  Under 38 C.F.R. § 4.71a, 
Plate II, a normal range of motion for the knee is from 
0 degrees extension to 140 degrees flexion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1995) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board must consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  See DeLuca, 8 Vet. 
App. 202, 206 (1995).  Functional loss may occur as a result 
of weakness or pain on motion of the affected body part. 38 
C.F.R. § 4.40.  

In October 1995, the veteran underwent an examination to 
learn the extent of her left knee disability.  Flexion of the 
knee was noted to be 5 to 135 degrees, with some lateral 
instability.  Although there was mild edema around the 
patella, the doctor did not find tenderness or deformity.  He 
did report however that there was decreased muscle strength 
in the lower extremity and a minimal drawer's sign was found.  
Another examination of the disabled knee was accomplished in 
August 1998.  The results are listed below:

On examination of the left knee, there 
was no effusion present, nor was there 
any swelling present.  There was a well-
healed scar overlying the patellar tendon 
and distal pole of the patella and the 
proximally tibial tuberosity.  There was 
also a well-healed scar on the lateral 
distal femur.  The patient had range of 
motion of zero to 135 degrees of flexion.  
She had no collateral varus valgus 
laxity.  She had an approximately 1+ 
positive Lachman's test on the left knee, 
meaning that is was not grossly positive, 
but it was slightly increased from that 
of the right knee.  The anterior and 
posterior drawer tests were negative.  
The patient also had negative Epley's and 
McMurray's tests.  There was very mild 
crepitus of the patellofemoral joint 
noted.  There was some sensitivity of the 
scar on the lateral aspect of the distal 
scar overlying the tibial tuberosity.

The diagnosis was "left knee pain, status post left anterior 
cruciate ligament reconstruction". 

The examiner further noted, in pertinent part:

At the present time the patient's knee 
does not display any gross instability. 
There are no signs of meniscal tear and 
there is no effusion or swelling present.  
The patient does not display any overt 
signs of pain with physical examination 
of her left knee.  I was asked to 
determine whether or not the damage to 
the left medial meniscus would effect the 
patient during the performance of normal 
working movements of the left knee and 
effect her strength, coordination and 
endurance.  There were no physical 
examination signs of left medial meniscal 
damage at the time of this examination.  
The patient had negative McMurray's and 
Epley's tests.  There was no joint line 
tenderness noted, nor was there any 
popping or clicking noted of either 
meniscal horn on physical examination.  I 
do not believe at the present time the 
patient's medial meniscus is causing any 
incoordination of movement or any adverse 
effects on her strength and coordination 
in the left knee.  I also do not believe 
that there is any significant functional 
loss due to pain in the left knee.  There 
was no evidence of any disuse atrophy in 
the patient's quadriceps and hamstrings.  
Her gastrocnemius muscles were in good 
shape and they were symmetric with the 
right side.  I found no evidence of 
ankylosis and there were no adhesions due 
to contracting scars; however, there was 
mild crepitus of the patellofemoral 
joint, which was present bilaterally.  
There was no weakened movement of the 
left knee.  There was no evidence that 
the patient would have any excessive 
fatigability or incoordination of that 
extremity.  The patient also did not 
appear to have any signs of posttraumatic 
arthritis of the left knee. . . .

An additional examination was provided to the veteran in 
March 2003.  On examination, following a detailed evaluation 
of the condition, the limitation of the left knee was 
described as "mild" but is "moderate" due to instability.  
Some pain in the left knee was noted.  There was no evidence 
of disuse and "nearly normal" motion.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107.  The Board notes that the 
veteran's left knee is not precluded from nearly a full range 
of motion in that flexion is not limited.  Moreover, the 
latest examination results, along with the various treatment 
records submitted in support of the claim, do not show muscle 
spasms around the knee of significant pain.  While the 
veteran complained of the knee occasionally "giving out", 
when last tested, it was not found to be unstable.  The Board 
further notes that while the veteran takes medication to 
relieve the pain caused by the knee, she has not sought 
physical therapy.  At this time, several VA examinations over 
many years provide only negative evidence against this claim. 

It is conclusion of the Board that while the veteran may 
suffer from some pain and discomfort, along with occasional, 
sporadic instability, the range of motion of the knee is not 
generally compromised.  Moreover, the indicators of a more 
severe condition, such as ankylosis, chronic swelling, and 
serve laxity or subluxation, have not been found.  The Board 
opines that the 20 percent evaluation currently assigned to 
the condition adequately compensates the veteran for the 
limitations she now suffers.  Hence, the veteran's petition 
for an increased evaluation for this disability is denied.  
It is the finding of the Board that the most recent VA 
examination of March 2003 only provides additional negative 
evidence against an increase in both disability evaluations.   

The veteran may argue that she should be rated higher based 
on the Court's previous pronouncements in DeLuca (see 
discussion above).  While functional loss and pain on motion 
must be considered in the evaluation of service-connected 
musculoskeletal disabilities under DeLuca, it is the 
conclusion of the Board that the veteran's complaints of pain 
in the left knee are adequately contemplated by the assigned 
20 percent and 10 percent rating.  As already noted, the RO 
has assigned separate ratings under Diagnostic Codes 5257 and 
5003 for limitation of motion and for instability.  In this 
case, the veteran is receiving a 20 percent evaluation for 
instability of the left knee and a 10 percent evaluation for 
arthritis of the left knee.  The Board has reviewed the 
schedule for rating musculoskeletal systems and has found no 
basis to award the veteran a higher disability evaluation for 
either left knee service-connected disabilities.  There is no 
showing of limitation of motion, even when additional 
functional loss caused by pain is considered, to warrant a 
rating in excess of 10 percent.  Moreover, the evidence 
shows, at best, moderate lateral instability, warranting a 20 
percent evaluation under Code 5257.  There is no persuasive 
evidence suggesting severe recurrent subluxation or lateral 
instability.  The Board therefore finds that the current 20 
percent rating for the left knee based on instability is 
proper and that a higher rating for instability of the left 
knee is not warranted.  

With regard to the 10 percent rating for arthritis, while 
limitation of motion of the left knee may, arguably, be 
indicated, the Board finds no basis to conclude that the 
veteran's extension is limited to 15 degrees (the basis of a 
20 percent evaluation under Diagnostic Code 5261) or that 
limitation of flexion of the left knee is limited to 30 
degrees (the basis for a 20 percent evaluation under 
Diagnostic Code 5260).  In fact, very little supports the 
current 10 percent evaluation.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, but pain has clearly been considered in the award 
of a 10 percent evaluation.  Without consideration of the 
veteran's subjective complaints, the objective evidence would 
not support the current evaluations.  There is no persuasive 
evidence that there is otherwise additional functional loss 
due to pain, fatigue, weakness or incoordination to warrant a 
rating in excess of 10 percent for limitation of motion of 
the right knee. Thus, the claim is denied.

In deciding the veteran's case, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether she is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluations should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed her 
claim to the present supports the conclusion that she is not 
entitled to increased compensation during any time within the 
appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the left knee disorder, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  The Board recognizes that the veteran has noted 
numerous difficulties associated with his service-connected 
conditions.  However, these difficulties have provided the 
basis to award the veteran separate disability evaluations 
for her knee based on limitation of motion and also based on 
instability.  The preponderance of the evidence is against 
any higher ratings for these disabilities at this time. 

IV.  Duties to Notify and Assist

The Board notes that, in November 2000, the VCAA was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board 
remanded this case to the RO simply to address the VCAA.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  
Through the October 2002 letter from the RO to the veteran 
regarding her claims, the SOC, more than ten supplemental SOC 
(SSOC), several Board remands, the extensive communication 
between the RO and veteran in this case, and the Court's 
decisions in this case, the veteran and her representative 
have been informed of the legal criteria governing the claim, 
the evidence that had been considered in connection with his 
appeal, and the bases for the denial of her claims.  For the 
veteran or her attorney to argue otherwise would be to ignore 
the more than ten-year history of this case.  Consequently, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence necessary to support 
her claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board finds that the RO's October 2002 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, the Court's decisions in this case, the Board 
remands, as well as the hearing held before the RO, satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The veteran has responded to this 
request for information, and additional medical records were 
obtained.  

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of October 2002 (pages one 
through three) notifies the veteran of the importance of 
showing a current disability and showing an injury or 
disability based on service or a service connected 
disability.  It also informs the veteran of the requirements 
for an increased evaluation for the service-connected knee 
(page three).    

With regard to the duty to notify the veteran of evidence, if 
any, to be obtained by the VA (the second Pelegrini notice 
requirement), the letter of October 2002  indicates that to 
help complete his application, the RO would request medical 
records from any VA medical center which treated him, along 
with other actions which were undertaken, including the 
obtaining of a VA medical opinion.

With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the October 2002 letter 
(page three) informed the veteran of evidence the VA needed 
from him. 

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in 
October 2002, the RO requested that the veteran submit 
evidence of injury incurred in or aggravated by service 
(pages one and two) or medical evidence of a relationship 
between the right knee disability and the service connected 
left knee (page two).  Beyond the above, the veteran clearly 
indicates that he has no additional evidence to submit and is 
not aware of any evidence that would support his claim that 
the RO has not already obtained or could obtain.  The 
veteran's attorney is clearly aware of the evidence needed 
support the veteran's claims.        

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In this case, the rating action appealed was issued many 
years before the VCAA.  However, following the enactment of 
the VCAA, the RO issued a letter to the veteran in October 
2002, and then issued another rating action in May 2003 
regarding the left knee disorder, meeting the Pelegrini 
requirements.  The RO also had the opportunity to review all 
claims in the most recent SSOC.  In any event, in this case, 
any lack of full Pelegrini notice prior to a rating action 
has not, in any way, prejudiced the appellant.  The Board 
remanded this case simply to meet VCAA requirements.  
Moreover, the RO specifically notified the veteran of the 
VCAA duties to notify and assist in the October 2002 letter 
and the most recent SSOCs.  Hence, the Board finds that any 
failure on VA's part in not completely fulfilling the VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

In adjudicating this case, the Board notes that additional 
outpatient treatment records were obtained by the RO 
following the May 2003 SSOC.  The Board has reviewed these 
treatment records and finds that they are not pertinent to 
the veteran's claims.  Most of the records do not refer to 
the disorders at issue.  Accordingly, this evidence is not 
pertinent to the veteran's current claims.  As a result, an 
additional SSOC is not warranted.  Such an action would only 
lead to unnecessary delay in the adjudication of this case.       

In the Court's April 2001 Order (page three), it was 
indicated that the RO did not obtain medical records 
regarding the left knee cited within an August 1998 
examination.  In this regard, the Board must note the 
extensive efforts of the RO to obtain these records.  For 
example, in December 2002, the RO contacted the VAMC and 
request "any records that would help [the veteran] claims . 
. ." Extensive treatment records were obtained by the RO 
following the Court's April 2001 decision.  However, it is 
the Board's finding that these records, when taken as a 
whole, not only fail to provide a basis to grant any of the 
veteran's claims, but provide additional evidence against the 
veteran's claims.  For example, they make little reference to 
a bilateral knee disorder and any of the disorders at issue 
before the Board at this time.  Additional treatment records 
from 1998, or at any other time, even if such records exist, 
would not provide a basis to grant the increased rating claim 
in light extensive negative evidence which indicates the true 
nature and extent of the left knee disorder.  In this regard, 
it is important to note that the veteran has never indicated 
that there are medical records available (which the RO has 
not obtained) which would provide a basis to grant the 
service connection claims.       

In the Court's April 2001 Order (pages two and three), it was 
indicated that the VA examination obtained by the Board at 
that time did not meet the requirements of Board's 1998 
remand, a violation of Stegall v. West, 11 Vet. App. 268. 
270-1 (1998).  This defect was cured within the VA 
examination of March 2003, in which the examiner was asked 
determine the etiology of the right knee condition.  It is 
clear that the examiner in March 2003 (in page three of the 
report) had difficulties finding a current right knee 
disorder, let alone associating this alleged condition with 
the left knee.  While mild degenerative joint disease was 
indicated within the addendum (page four of the report), the 
examiner clearly states, when asked what degree of right knee 
disability has been caused by the left knee disorder with one 
word: "none".  The Board cannot ask for a clearer medical 
opinion.    

The Board also finds that the duty to assist the veteran has 
been met in this case.  Many VA medical opinions have been 
obtained and the RO has obtained all pertinent medical 
records that can be obtained.  Neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain that could be obtained.  Review of this 
case indicates no pertinent medical evidence that would 
support the veteran's claim is available.  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.  
 

ORDER

Entitlement to service connection for Hodgkin's disease is 
denied.

Entitlement to service connection for a right knee disorder 
on a direct or secondary basis is denied.

Entitlement to an increased rating for partial medial 
meniscectomy, left knee, currently evaluated as 20 percent 
disabling, or an evaluation in excess of 10 percent for post-
traumatic arthritis of the left knee, is denied.  


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



